COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  GERONIMO FRANCISCO RIVERA                      §               No. 08-19-00223-CR
  A/K/A GERONIMO FRANCISCO
  RIVERA-LOZOYA,                                 §                 Appeal from the

                         Appellant,              §                171st District Court

  v.                                             §             of El Paso County, Texas

  THE STATE OF TEXAS,                            §               (TC# 20150D05113)

                         State.                  §

                                             §
                                           ORDER

         The Court on its own motion cancels the hearing on the order to show cause that was set

for December 23, 2020 at 2:00 p.m.

       IT IS SO ORDERED this 22nd day of December, 2020.

                                            PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.